Mr. Chief Justice Waite
delivered the opinion of the court. It is conceded that upon the facts found by the Circuit Court the. decree appealed from was right. That finding is conclusive upon us. The Abbotsford, 98 U. S. 440. No exceptions were taken to the rulings of the court in the progress of the trial.
An appeal in admiralty from the District Court to the Circuit Court vacates the decree appealed from. The case is heard de novo in the Circuit Court, without any regard to what was done below. An entire new decree is entered, which the Circuit Court carries into execution. The cause is not remanded to the District Court. After the suit once-gets into the Circuit Court it is proceeded with substantially in the same way as it would have been if originally begun in that court. The Lucille, 19 Wall. 74; Montgomery v. Anderson, 21 How. 388; Yeaton v. United States, 5 Cranch, 283. Affirmed.